Citation Nr: 1209565	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  09-45 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus with microalbuminuria and nonproliferative diabetic retinopathy of both eyes.

2.  Entitlement to an initial evaluation in excess of 10 percent for right upper extremity peripheral neuropathy (secondary to diabetes mellitus).

3.  Entitlement to an initial evaluation in excess of 10 percent for left upper extremity peripheral neuropathy (secondary to diabetes mellitus).

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for erectile dysfunction.

6.  Entitlement to special monthly compensation for loss of use of a creative organ.

7.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities.

ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968.  He is a combat Veteran with Vietnam service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issue of entitlement to service connection for fatigue as secondary to service-connected disability has been raised by the record, but has not been developed or adjudicated by the originating agency.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the originating agency for appropriate action.

The issues of entitlement to a total rating based on unemployability, entitlement to service connection for PTSD and erectile dysfunction, and entitlement to special monthly compensation for loss of use of a creative organ are addressed in the REMAND that follows the ORDER section of this decision.

Following the April 2011 Supplemental Statement of the Case, medical records electronically available through the Compensation and Pension Records Interchange (CAPRI) were uploaded to the Veteran's Virtual VA electronic folder (e-Folder) in December 2011.  While the Veteran has not waived consideration of this evidence by the originating agency, the Board finds that referral of this evidence to the originating agency is not required.  See 38 C.F.R. § 19.31; see also 38 C.F.R. § 20.1304.  The CAPRI records obtained are not pertinent to the issues decided herein, but rather are cumulative in substance of information previously considered by the originating agency and mostly pertain to those issues addressed in the Board's remand.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus with microalbuminuria and nonproliferative diabetes retinopathy of both eyes is managed with oral medication and restricted diet; it does not require regulation of activities or insulin; it has not caused renal dysfunction or renal failure, or acute nephritis or nephropathy; and it has not caused visual impairment or incapacitating episodes.

2.  Peripheral neuropathy of the upper extremities more nearly approximates mild incomplete paralysis of the median nerve than moderate incomplete paralysis of the nerve.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for diabetes mellitus with microalbuminuria and nonproliferative diabetic retinopathy of both eyes are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).

2.  The criteria for an evaluation in excess of 10 percent for peripheral neuropathy of the right upper extremity are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8615 (2011).

3.  The criteria for an evaluation in excess of 10 percent for peripheral neuropathy of the left upper extremity are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8615 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.


As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The Veteran filed his claim in January 2008.  He was provided a fully adequate VCAA letter in January 2008 prior to the rating decisions from which the current appeal arises.  

The Board also finds the Veteran has been afforded adequate assistance in regard to the claims.  All relevant medical records have been obtained and associated with the record.  The Veteran has been afforded adequate VA medical examinations in response to the claims herein decided.

Accordingly, the Board will address the merits of the claims.

II.  Entitlement to Increased Initial Evaluations

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Diabetes Mellitus with Microalbuminuria and Nonproliferative Diabetic Retinopathy

The Veteran is currently rated at the 20 percent disability level for diabetes mellitus with microalbuminuria and nonproliferative diabetic retinopathy of both eyes under Diagnostic Code 7913.  Under Diagnostic Code 7913, 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet; or oral hypoglycemic agent and restricted diet; a 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities); a 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice-a-month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; and a 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Per Note (1) to Diagnostic Code 7913, compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent evaluation, while noncompensable complications are considered part of the diabetic process.

After careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the assignment of an initial evaluation in excess of 20 percent.  Neither the lay nor the medical evidence establishes that the Veteran's treatment regimen includes regulation of activities as well as insulin injections.

Reports of VA examinations and VA treatment records show that the diabetes mellitus was found on routine lab tests in 2006.  The Veteran treats with oral medications (Metformin and Glipizide).  Report of VA examination dated in April 2008 reflects that following the Veteran's diagnosis of diabetes mellitus he was essentially asymptomatic and had never required insulin or hospitalization.  It was noted that the Veteran saw his primary care provider twice a year.  It was further noted that the Veteran was moderately compliant with his ADA diet.  Report of VA examination dated in May 2009 reflects that the Veteran's condition improved with medications, he had been instructed to follow a restricted diet, and that the Veteran was not restricted in his ability to perform restricted activity.  Lab tests showed microalbuminuria.  A March 2011 VA eye examination showed nonproliferative diabetic retinopathy of both eyes.

While the Veteran contends that his activities are regulated and that he cannot perform strenuous activities, such assertions are not borne out by the evidence of record.  The regulation describes regulation of activities as avoidance of strenuous occupational and recreational activities.  VA treatment records are silent regarding any regulation of the Veteran's activities due to his diabetes mellitus, and the examiner clearly established that diabetes mellitus did not affect the Veteran's ability to perform strenuous activity on VA examination in May 2009.  Nothing in the probative evidence suggests that there is regulation of activities within the meaning of the schedular criteria.  The Veteran's symptoms do not more nearly reflect the criteria for an increased rating.  38 C.F.R. § 4.7.  See also, Camacho v. Nicholson, 21 Vet. App. 360 (2007) (the Court found that a 40 percent rating under Diagnostic Code 7913 requires evidence that it is medically necessary for a claimant to avoid strenuous occupational and recreational activities that is directly related to the diabetes mellitus).  

The Board acknowledges that the Veteran is competent to report worsening symptoms.  However, the more probative evidence consists of that prepared by neutral, skilled medical professionals and such evidence does not demonstrate the medical necessity of regulation of his activities or required use of insulin due to diabetes mellitus.  Therefore, an evaluation in excess of 20 percent is not for application.

Lastly, the Board finds that the Veteran's microalbuminuria and nonproliferative diabetes retinopathy of both eyes are noncompensable complications, which are appropriately considered part of the diabetic process under Code 7913.  See Note 1 to Diagnostic Code 7913.  The Board observes that the Veteran has not averred that these disorders warrant a compensable evaluation.  

In regards to retinopathy, this condition is rated on either visual impairment due to the particular condition or on incapacitating episodes for which a compensable disability rating requires a total duration of at least one week but less than two weeks during a 12 month period.  38 C.F.R. § 4.79, Diagnostic Code 6006.  For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  Note to the General Rating Formula for Diagnostic Codes 6000 through 6009.  The evaluation of visual impairment is based on impairment of visual acuity (excluding developmental errors of refraction), visual field, and muscle function.  38 C.F.R. § 4.75(a).  Here, a VA eye examination in March 2011 showed that the best corrected visual acuity was 20/20 in the right eye for distance and near; best corrected visual acuity in the left eye was 20/800 for distant and near.  There were no periods of incapacitation.  Some constriction was found, but the examiner noted that this finding had questionable reliability, and was not a residual of mild retinopathy.  The Veteran was found to have strabismic/refractive amblyopia of the left eye-a nonservice-connected disability.  The examiner attributed decreased visual acuity in the left eye to nonservice-connected strabismic/refractive amblyopia.  The examiner stated that the Veteran had mild nonproliferative diabetic retinopathy with no significant effects on employment.  Retinopathy is not separately ratable in the absence of findings for visual field loss to a compensable degree due to diabetes mellitus or incapacitating episodes.  Although decreased visual acuity of at least 20/50 in one eye and 20/40 in the other eye is shown, this is not attributed to service-connected diabetes mellitus but rather to nonservice-connected strabismic/refractive amblyopia.  Therefore, retinopathy is appropriately rated as part of diabetes mellitus.

In regards to microalbuminuria, a separate compensable evaluation is not warranted as neither the VA treatment records nor the reports of VA examinations show a compensable renal or voiding disorder related thereto.  38 C.F.R. § 4.115a.  The Board notes that on VA examination in May 2009, microalbuminuria with normal BUN and creatinine was found.  On VA examination in March 2011, the Veteran denied symptoms of diabetic nephropathy.  Neither the lay nor the medical evidence shows symptoms of renal dysfunction or renal failure, or acute nephritis or nephropathy.  Therefore, this condition is appropriately rated as part of diabetes mellitus.

Accordingly, the claim must be denied.  Because the Veteran's condition has been essentially unchanged during the appeal period and, at no time, met the criteria for a higher disability rating, a staged disability rating is not warranted.  See Fenderson, supra.  There is no doubt to resolve.  Gilbert, supra.



Peripheral Neuropathy of the Upper Extremities

The Veteran is rated at the 10 percent disability level for peripheral neuropathy of each upper extremity under Diagnostic Code 8615.

The criteria for rating disability of the median nerve are set forth under Diagnostic Codes 8515, 8615, 8715.  38 C.F.R. § 4.124.  Under Diagnostic Code 8515, a 10 percent rating is warranted for mild incomplete paralysis of the major or minor extremity.  A 20 percent rating is warranted for moderate incomplete paralysis of the minor extremity.  A 30 percent rating is warranted for moderate incomplete paralysis of the median nerve in the major extremity.  A 40 percent rating is warranted for severe incomplete paralysis of the median nerve in the minor extremity.  A 50 percent rating is warranted for severe incomplete paralysis of the median nerve in the major extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8515 (2011).  Diagnostic Codes 8616 and 8716 are Diagnostic Codes that apply to neuritis and neuralgia of the median nerve.  The schedular criteria are the same as those for Diagnostic Code 8515 as set forth above.  38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8615, 8715 (2011).

Complete paralysis of the median nerve is rated as 70 percent disabling for the major extremity and 60 percent disabling for the minor extremity.  This evaluation contemplates manifestations such as the hand inclined to the ulnar side; the index and middle fingers more extended than normal; considerable atrophy of the muscles of the thenar eminence; the thumb in the plane of the hand (ape hand); pronation incomplete and defective; absence of flexion of index finger and feeble flexion of middle finger; an inability to make a fist; the index and middle fingers remain extended; an inability to flex the distal phalanx of thumb; defective opposition and abduction of the thumb, at right angles to the palm; weakened wrist flexion; and pain with trophic disturbances.  Id.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124a.

Report of VA examination dated in April 2008 reflects loss of vibratory sensation in the upper extremities and reflexes 1+ (triceps) and 2+ (biceps).  The Veteran reported that his usual occupation was deputy sheriff and that he was currently unemployed-he retired in 1991.

Report of VA examination dated in May 2009 reflects no motor loss and 2+ reflexes in the upper extremities.  It was noted that the Veteran worked part-time in a family store for the past 20 years and had lost no time from work.

Report of VA examination dated in March 2011 reflects normal color, temperature, and pulses of the upper extremities.  Reflexes in the upper extremities were 2+, bilaterally.  Sensory testing showed decreased vibration at the wrists, pain/pinprick at the hands, and light touch sensation at the fingers.  Positional sensation was normal.  There was no dysesthesias.  Bilateral motor function was 5/5 with elbow flexion and extension, wrist flexion, finger abduction, and thumb opposition.  The examiner commented that the Veteran had severe peripheral arthropathy of both the upper and lower extremities affecting his overall mobility and manual dexterity.  The examiner stated that the Veteran could not perform any job requiring heavy physical labor and good mobility, or other jobs that involve fine motor movements and good dexterity.  It was noted that he worked part-time in his brother's general hardware store since 1971 and that he had past employment in the construction business.

Having carefully reviewed the evidence, the Board finds that the criteria for an evaluation greater than 10 percent for right or left upper extremity peripheral neuropathy are not met.  The record shows that the nerve involvement is wholly sensory and the symptoms do not more closely resemble moderate incomplete paralysis of the median nerve.  Neither the lay nor the medical evidence shows motor dysfunction, and only diminished sensory impairment is shown.  There is not a complete absence of vibratory, pain/pinprick, or light touch sensation.  Furthermore, there are no symptoms compatible with complete paralysis of the median nerve.  The evidence shows no complaints or findings for a hand inclined to the ulnar side; an index and middle fingers more extended than normal; considerable atrophy of the muscles of the thenar eminence; a thumb in the plane of the hand (ape hand); pronation incomplete and defective; absence of flexion of index finger and feeble flexion of middle finger; an inability to make a fist; the index and middle fingers remain extended; an inability to flex the distal phalanx of thumb; defective opposition and abduction of the thumb, at right angles to the palm; weakened wrist flexion; and pain with trophic disturbances.  At worst, on VA examination in March 2011, the Veteran's condition was described as involving loss of dexterity due to the diminished sensory function.  The Board believes that this more nearly approximates the criteria for mild impairment.

Accordingly, as the Veteran's symptoms do not more closely resemble the criteria for an increased evaluation, the claim must be denied.  38 C.F.R. § 4.7.  There is no doubt to resolve.  Gilbert, supra.

Lastly, as the Veteran's disability at no time during appeal period met the criteria for a higher disability rating, the Board finds that a staged disability evaluation is not warranted.  Fenderson and Hart, supra.

Extra-schedular Consideration

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the record reflects that the manifestations of the disabilities are specifically contemplated by the schedular criteria.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

An initial evaluation in excess of 20 percent for diabetes mellitus with microalbuminuria and nonproliferative diabetes retinopathy of both eyes is denied.

An initial evaluation in excess of 10 percent for right upper extremity peripheral neuropathy is denied.

An initial evaluation in excess of 10 percent for left upper extremity peripheral neuropathy is denied.


REMAND

The Veteran seeks service connection for PTSD and erectile dysfunction, a total rating based on unemployability and entitlement to special monthly compensation for loss of use of a creative organ.  However, on review of the record, the Board finds that further development and action is required, which precludes the Board from addressing these claims at this juncture.

It is noted that the Veteran is a combat veteran, in-service stressor for PTSD is presumed.  38 C.F.R. § 3.304(f).

Entitlement to Service Connection for PTSD

The Board received additional evidence following certification of the appeal and subsequent to the issuance of the April 2011 Supplemental Statement of the Case (SSOC).  This new evidence pertains to the claim for service connection for PTSD, but has not been reviewed by the originating agency in conjunction with this issue on appeal.  The Veteran has not waived his right to have the evidence initially considered by the originating agency.  Therefore, the originating agency must readjudicate the issue with consideration this new evidence.  38 C.F.R. § 20.1304(c) (2011).

Additionally, to ensure that VA has satisfied its duty to assist, the Board believes that the Veteran should be scheduled for a VA psychiatric examination to ascertain whether he has PTSD due to his verified combat stressor.  Therefore, remand is required before the Board may address this claim.  38 C.F.R. § 3.159(c)(4).

Entitlement to Service Connection for Erectile Dysfunction

The Board finds that report of VA examination dated in March 2009 is inadequate and should be returned to the examiner for an addendum.  The examiner opined that erectile dysfunction is not due to or a result of service-connected diabetes mellitus, noting that the Veteran had erectile dysfunction prior to his diagnosis of diabetes mellitus.  The examiner further opined that the Veteran's peripheral neuropathy aggravated erectile dysfunction to a mild degree.  However, the examiner reported no baseline manifestations and did not identify the increased manifestations that, in his opinion, were proximately due to service-connected disability.  Therefore, the findings are incomplete and the report of examination must be returned to the examiner for an addendum addressing the missing information.

It is noted that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).





Entitlement to Special Monthly Compensation due to Loss of a Creative Organ

The Board finds that this issue is inextricably intertwined with the issue of service connection for erectile dysfunction.  Therefore, the Board must defer consideration of this claim until the development is complete on the issue of service connection for erectile dysfunction.

Entitlement to a total rating based on unemployability due to service-connected disabilities

The Veteran does not currently meet the minimum schedular criteria for a total rating based on unemployability.  Therefore, the Board has determined that his service connection claims should be resolved before the Board decides the total rating claim.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.   The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, the Veteran should be afforded an examination by a VA psychiatrist or psychologist to determine whether the Veteran has PTSD due to a combat in service (stressor) and if so, the degree of severity of the disability, to include its impact on the Veteran's ability to work.  The examiner should review the claims files prior to completing the examination report.  Based on the review of the claims files and examination of the Veteran, the examiner should identify (1) whether the Veteran has PTSD under the diagnostic criteria of DSM-IV; and, if so, (2) whether such PTSD is due combat experiences in service (stressor).  A complete rationale for all opinions is required.

3.  Then, the March 2009 report of VA examination should be returned to the examiner for an addendum that addresses whether the Veteran's erectile dysfunction is aggravated by service-connected disability, to include diabetes mellitus and peripheral neuropathy.  The claims files must be available for review.  Specifically, the examiner should indicate whether it is likely, as likely as not, or not likely that service-connected disability aggravates erectile dysfunction.  If aggravation is shown, the examiner should also provide the following information:  The baseline manifestations that are due to nonservice-connected erectile dysfunction; and the increased manifestations that, in the examiner's opinion, are proximately due to service-connected disability.

If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible.  The examiner must provide a complete rationale for all opinions given.  This rationale may be based on the examiner's knowledge and expertise, examination or clinical findings, medical history, post service treatment records, and service treatment records.

If the examiner is not available, another VA physician should review the evidence and provide the required opinion with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he should be furnished a supplemental statement of the case and given the requisite opportunity to respond before the claims folders are returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


